Citation Nr: 1402974	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-11 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.   Entitlement to service connection for bilateral ankle strain.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for a lumbar strain.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for migraines.

7.  Entitlement to service connection for tinea pedis slant onycomychosis.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Esq.
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel 


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from March 1989 to March 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in January 2010, June 2010, and March 2011.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2013.  A transcript of the hearing is in the Veteran's file. 

At the hearing in October 2013, prior to the promulgation of a decision, the Veteran requested that the issue of entitlement to service connection for tinea pedis slant onycomychosis be withdrawn.  Therefore, there remain no allegation of errors of fact or law for appellate consideration, and as such, it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).

The issues have been recharacterized to comport with the evidence of record. 



FINDINGS OF FACT

1.  Bilateral pes planus was aggravated during service.

2.  Bilateral pes planus caused the current bilateral ankle strain.

3.  A psychiatric disorder is related to service.

4.  Lumbar strain was caused by an inservice injury.

5.  Hypertension was incurred in service.

6.  Migraines were incurred in service.

7.  At the hearing in October 2013, the Veteran withdrew the issue of entitlement to service connection for tinea pedis slant onycomychosis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).

2.  The criteria for service connection for bilateral ankle strain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).

3.  The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).

4.  The criteria for service connection for a lumbar strain have been met.
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303; 4.104, DC 7101, Note 1 (2013).

6.  The criteria for service connection for migraines have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

7.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for tinea pedis slant onycomychosis have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002).

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Pes Planus & Bilateral Ankle Strain

The Veteran seeks service connection for bilateral pes planus and bilateral ankle strain.  

Asymptomatic bilateral pes planus was noted upon entry to service.

The Veteran contends that pes planus was aggravated during service.  He also contends that pes planus caused recurrent bilateral ankle strain.  

To prevail, the Veteran must show that his preexisting pes planus got worse during service, and caused bilateral ankle strain.  38 C.F.R. § 3.310(a).

Service treatment records show complaints of foot pain shortly after enlistment and a number of bilateral ankle sprains and strains.

The Veteran was not afforded a medical examination on separation from service.

On VA examination in December 2009, the examiner diagnosed bilateral pes planus, hallux valgus, plantar fasciitis, and bilateral ankle strain.

The VA examiner opined that bilateral pes planus has not gotten worse since service.  The rationale was that moderate pes planus was noted upon entry to service and pes planus is a condition that generally does not improve without surgical intervention.  The plantar fasciitis and hallux valgus are likely a sequae of the pes planus.  The Veteran was not treated for hallux valgus of plantar fasciitis during service.  The Veteran's pes planus was moderate upon entry to service and is moderate today.

The examiner also opined that pes planus most likely caused bilateral ankle strain.

Notwithstanding the conclusion reached by the VA examiner, his opinion shows that pes planus, which was asymptomatic upon entry to service, worsened during service because it has caused recurrent bilateral ankle strains in and since service.

The record is absent any evidence that bilateral ankle strains are due to the natural progress of pes planus.

Service connection for pes planus is warranted.

Because the evidence shows that pes planus, which is now a service-connected disability, caused bilateral ankle strain, service connection for bilateral ankle strain is likewise warranted.

A Psychiatric Disorder

The Veteran seeks entitlement to service connection for a psychiatric disorder, which he believes is due to a traumatic experience during Operation Just Cause in December 1989.

He reports that his unit came under attack near a bridge outside Panama City.  He panicked during the attack and hid under the bridge.  He stayed there for three days before returning to base.  He reports a history of progressively worsening psychiatric problems ever since. 

To prevail, the evidence must show that the Veteran's psychiatric disorder is casually related to an event in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.215(a); a link, established by medical evidence, between current symptoms and in-service stressor; and credible evidence supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Service personnel records show that the Veteran participated in Operation Just Cause. 

Service treatment records show a history of migraines since December 1989.  Several physicians noted that the headaches may be due to stress.

VA medical records show multiple positive PTSD screens.

On VA examination in December 2009, adjustment disorder with mixed anxiety and depression was diagnosed.  The examiner opined that the disorder was due to stress at work.

Prior to 2011, the Veteran received the majority of his psychiatric treatment from a private treatment center.  The center diagnosed PTSD, schizoaffective disorder, and anxiety.

Since 2011, the Veteran has received weekly psychiatric treatment from a VA psychiatrist.  PTSD, major depression, and paranoia have been diagnosed.

In a September 2013 letter, the treating VA psychiatrist opined that PTSD is due to the Veteran's participation in Operation Just Cause.

In October 2013, VA took it upon itself to order a psychiatric examination.  The VA examiner was unable to provide a specific diagnosis because the Veteran was evasive and defensive.

The Veteran's treating VA psychiatrist's opinion and notes since 2011 are probative evidence in favor of a link between the Veteran's psychiatric disorder and service.

After resolving any doubt in favor of the Veteran, the competent, probative evidence of record shows that a psychiatric disorder is related to service.

Service connection for a psychiatric disorder is warranted.

Lumbar Strain

The Veteran seeks entitlement to service connection for lumbar strain.  He reports back problems since a motor vehicle accident during service.

To prevail, the evidence must show that the Veteran's current back disability is casually related to an event or injury in service.  38 C.F.R. § 3.303.

Service treatment records show that the Veteran experienced constant back problems since a motor vehicle accident during service.  His back problems included pain and limitation of motion.  Paravertebral muscle spasm and mechanical low back pain were diagnosed.  

On VA examination in January 2011, the Veteran gave a history of the same back problems he experienced after the inservice motor vehicle accident.  On physical examination, range of motion measurements were similar to those taken after the motor vehicle accident.  Lumbar spine strain was diagnosed.

The VA examiner stated that he could not opine as to whether the current back disability is related to service without resorting to mere speculation.

The rationale is that there is no continued documentation of treatment for the Veteran's lower back during service and no clear documentation of a diagnosis besides lumbar pain noted after his motor vehicle accident.

This medical opinion has no probative value.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (holding that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection, and as such, is not pertinent evidence regarding service connection).

This medical opinion is also based on inaccurate facts.  Service treatment records contain clear documentation of low back treatment and diagnoses of paravertebral muscle spasm and mechanical low back pain.

These records coupled with the Veteran's competent, credible report of the exact same back problems since the inservice motor vehicle accident and no intervening back injuries are sufficient evidence of a casual connection between the Veteran's current back disability and an inservice injury.

Service connection for lumbar strain is warranted.

Hypertension

The Veteran seeks entitlement to service connection for hypertension.  He reports hypertension in and since service.

To prevail, the evidence must show that the Veteran's current hypertension was incurred in service.  38 C.F.R. § 3.303.

Hypertension must be shown by diastolic blood pressure above 90 mm.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

Service treatment records show diastolic blood pressure above 90mm on six different days.  See STRs, December 29, 1991; December 30, 1991; March 24, 1992; July 14, 1992; November 2, 1993; and November 9, 1993.

The evidence affirmatively shows that hypertension was incurred in service.

Service connection for hypertension is warranted.

Migraines

The Veteran seeks service connection for migraines.  He contends that he has experienced migraines in and since service.  He believes that they are caused by a traumatic experience during Operation Just Cause in December 1989.

To prevail, the evidence must show that the Veteran's current migraines are casually related to an event or injury in service or were otherwise incurred in service.  38 C.F.R. § 3.303.

Service treatment records show a history of migraines since 1990.

Post service medical records also show a history of migraines.

On VA examination in January 2011, the examiner diagnosed migraines and tension type headaches.  

The VA examiner opined that she could not resolve the etiology of the Veteran's headaches without resorting to mere speculation.  The rationale was that the available medical records from 1991 to 2010 are silent as to headaches.

The VA examiner noted that it is within the realm of possibility that the Veteran has a 20 year history of headaches, as he reports, but the objective medical evidence is silent for a nexus between the migraines documented in service and the Veteran's 2010 migraines.

This medical opinion has no probative value because it does not weigh in favor or against the Veteran's claim.  See Fagan, 573 F.3d at 1289.

The available VA and private medical records show a well-documented history of migraines, or headaches, in and since service.  In fact, VA treatment records from 2010 to 2013 show well over 100 entries pertaining to migraine treatment. 

The evidence affirmatively shows that migraines were incurred in service.

Service connection for migraines is warranted.

Tinea Pedis Slant Onycomychosis

At the hearing in October 2013, prior to the promulgation of a decision, the Veteran requested that the issue of entitlement to service connection for tinea pedis slant onycomychosis be withdrawn. 

As the claim was withdrawn, the appeal is dismissed.  38 U.S.C.A. § 7105.
















ORDER

1.  Service connection for bilateral pes planus is granted.

2.  Service connection for bilateral ankle strain is granted.

3.  Service connection for a psychiatric disorder is granted.

4.  Service connection for a lumbar strain is granted.

5.  Service connection for hypertension is granted.

6.  Service connection for migraines is granted.

7.  The appeal for the claim of entitlement to service connection for tinea pedis slant onycomychosis is dismissed. 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


